     Case 2:03-cv-00292-MMD-CWH Document 232 Filed 03/02/21 Page 1 of 1



1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                  ***
6      JOHN OLIVER SNOW,                                 Case No. 2:03-cv-00292-MMD-CWH
7                                   Petitioner,                       ORDER
8             v.
9
       WILLIAM GITTERE, et al.,
10
                                Respondents.
11

12           In this habeas corpus action, after their first 30-day extension of time and a second
13    11-day extension of time, Respondents were due to file an answer on March 1, 2021.
14    (ECF Nos. 225, 227, 230.) On that date, Respondents filed a motion for a third extension
15    of time (ECF No. 231), requesting a four-day extension until March 5, 2021. Respondents’
16    counsel states that the extension of time is necessary because of her obligations in other
17    cases and because of personal medical issues. The Court finds that Respondents’ motion
18    for extension of time is made in good faith and not solely for the purpose of delay, and
19    there is good cause for the extension of time requested.
20           It is therefore ordered that Respondents’ motion for enlargement of time (third
21    request) (ECF No. 231) is granted. Respondents will have until and including March 5,
22    2021, to file their answer. In all other respects, the schedule for further proceedings set
23    forth in the order entered October 21, 2020 (ECF No. 225) will remain in effect.
24           DATED THIS 2nd Day of March 2021.
25

26
                                                  MIRANDA M. DU
27                                                CHIEF UNITED STATES DISTRICT JUDGE
28
